DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The  application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-14, 17, 18, 20, 21, 27, 29, 35 and 36 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application, US 62/557,662, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted August 30, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The information disclosure statement filed August 30, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered (please see citations with strike through). Accordingly, the Singh and Yadav (2016) reference was not considered. 
Claim Interpretation
With regard to claims comprising SEQ ID NOs:, the claims are interpreted in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a dipeptide of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 
With regard to transitional phrases: When the phrase “consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. The transitional phrase "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. MPEP §2111.03.
Claim 1 recites an isolated peptide or peptoid of, or corresponding to, 30 amino acid residues or less, wherein the peptide comprises or consists of a peptide amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from SEQ ID NOs: 1-4, or the peptoid corresponds to said peptide amino acid sequence.
A peptide that consists of a peptide amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from SEQ ID NOs: 1-4 only limits the peptide to a peptide amino acid sequence. The phrase “the peptide consists of a peptide amino acid sequence” limits the peptide to a peptide sequence excluding unrecited elements such as protecting groups. The phrase “having at least 80% sequence identity to an amino acid sequence selected from” SEQ ID Nos: 1-4 does not limit the peptide sequence to only amino acid sequences that are 80% identical to SEQ ID NOs: 1-2 because the transitional phrase “having” is interpreted as to open-
Claim Objections
Claims 12 and 14 are objected to because of the following informalities: Claim 12 recites the limitation “the peptide comprises bears” in lines 1-2. It is suggested to amend the claim to either recite “the peptide comprises” or “the peptide bears” but not “the peptide comprises bears”. Appropriate correction is required. Claim 14 which depends from claim 12 is objected to as claimed 14 incorporates by dependency the objection of claim 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, 18, 20, 21, 27, 29, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the difference between the claimed “peptide” and the claimed “peptoid” are not clearly and precisely defined. Claim 1 is directed to an isolated peptide or peptoid of, or corresponding to, 30 amino acids or less wherein the peptide comprises or consists of a peptide amino acid sequence having at least 80% sequence identity to an amino acid 
Claim 17 indefinite for depending from canceled claim 16.
Claim 17 recites the limitation “wherein the peptide comprises or consists of QSLPWCYPHCVT (SEQ ID NO: 1), additionally comprising an amide group at the C-terminus of the peptide”. Claim 17 is indefinite for at least one embodiment encompassed by the claim. It is unclear how a peptide consisting of QSLPWCYPHCVT (SEQ ID NO: 1) can comprise an 
Claim 36 recites the limitation "the peptide, cosmetic or pharmaceutical formulation, or method of claim 35" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim because there no previous recitation of a cosmetic or pharmaceutical formulation, or method of claim 35 and it is unclear what the limitation is referencing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9, 12-14 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 7 recites the limitation “therein the peptide or peptoid comprises a modification other than cyclization that increases stability”. The claim does not further limit the claimed invention for at least one embodiment. The claim does not further limit a peptide consisting of a peptide amino acid sequence. Modifications are excluded from the peptide because the peptide is limited to only a peptide amino acid sequence. Claims13 and 14 which depend from claim 12 are 
Claim 8 recites the limitation “wherein the peptide is a retro-inverso peptide”. A retro-inverso peptide is a peptide made up of d-amino acids in a reverse sequence. Claim 8 is outside the scope of the claimed invention, because the claimed peptides require a sequence having at least 80% sequence identity an amino acid sequence selected from SEQ ID NOs: 1-4. A retro-inverso peptide would not have a sequence that is at 80% sequence identity an amino acid sequence selected from SEQ ID NOs: 1-4 because the sequences are in reverse order.
Claim 12 recites the limitation “wherein the peptide bears one or more terminal protecting groups”. The claim does not further limit the claimed invention for at least one embodiment. The claim does not further limit a peptide consisting of a peptide amino acid sequence. Terminal protecting groups excluded from the peptide because the peptide is limited to only a peptide amino acid sequence. Claims13 and 14 which depend from claim 12 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as these claims incorporate by dependency the failure to further limit the claimed invention of claim 12. 
Claim 18 recites the limitation “therein the peptide or peptoid is functionalized with a polymer to increase its stability in a biological milieu”. The claim does not further limit the claimed invention for at least one embodiment. The claim does not further limit a peptide consisting of a peptide amino acid sequence. Being functionalized with a polymer is excluded from the peptide because the peptide is limited to only a peptide amino acid sequence. 
 A proper dependent form, rewrite the claim(s) in independent form, or  a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicant may 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2017/0101442 A1; published April 13, 2017).
Claims 1-6, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2017/0101442 A1;filed October 7, 2016).
Regarding claims 1 and 35, Cheng et al. disclose an isolated peptide of 30 amino acid residues or less comprising of the amino acid sequence VHWDFRQWWQPS ( SEQ ID NO: 2). See Figures 3A and 16A, paragraph [0071]; SEQ ID NO: 6.
Regarding claim 2, a compound and all of its properties are inseparable; they are the same thing. The peptides of Cheng et al. are structurally identical to the claimed isolated 
Regarding claim 3, the peptide of VHWDFRQWWQPS ( SEQ ID NO: 2) is 12 amino acids in length. See Figures 3A, paragraph [0040, 0071, 0072]; SEQ ID NO: 6.
Regarding claim 4, the peptide of VHWDFRQWWQPS ( SEQ ID NO: 2) comprises all L-amino acids. See SEQ ID NO: 6.
Regarding claim 5, Cheng et al. teach the amino acid sequence can include D-amino acids. See paragraph [0040].
Regarding claim 6, the peptide is cyclized. See Figure 16A.
Regarding claim 11, the peptide bears no terminal protecting groups. See Figure 3A; paragraph [0040, 0071, 0072]; Peptide-431. 
Regarding claim 20, Cheng et al. disclose a targeting composition comprising a peptide sequence included in a peptide ligand wherein the peptide ligand is Peptide-431. Peptide-431 has the amino acid sequence VHWDFRQWWQPS. See paragraph [0040]. Cheng et al. teach the composition comprises pharmaceutically acceptable carriers. See paragraphs [0056, 0057, 0060, 0061]).
Therefore, the disclosures of Cheng et al. anticipate the claimed invention.

Claims 1-8, 11-14, 20, 35 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Willbold et al. (US 10,239,923 B2; filed Mar. 1, 2016).
Regarding claims 1, 35 and 36, Willbold et al. disclose peptide Mosd12 and Mosd20 wherein the peptides have the amino acid sequences VHWDFRQWWQQS (a peptide amino acid sequence having at least 80% sequence identity to  SEQ ID NO: 2) and VHWSFRQWWQPS ( 
Regarding claim 2, a compound and all of its properties are inseparable; they are the same thing. The peptides of Willbold et al. are structurally identical to the claimed isolated peptides; thus, the claimed property of inhibiting the proteolytic activity of IDE is inherent since the inhibitory activity is a property of the peptides. MPEP §2112.02.
Regarding claim 3, the peptides are 12 amino acids in length (no more than 15 amino acid residues). See Table 1, SEQ ID NOs: 12 and 20; col. 8, lines 54-56; col. 9, lines 18-20.
Regarding claim 5, the peptides are all D-peptides (the peptide comprises one or more D-isomer amino acid residues). See SEQ ID NOs: 12 and 20.
Regarding claim 6, Willbold et al. teach the peptides can be cyclized. See col. 9, lines 20-23.
Regarding claims 7, 12 and 13, Willbold et al. teach the peptides are C-terminal amidated (a modification other than cyclization the increases stability; terminal protecting group; amide). See e.g., col. 8, lines 54-56 and col. 9, lines 18-20.
Regarding claim 8, Willbold et al. teach homologues of the peptides wherein the homologues is the corresponding retro-inverse sequence of the peptides. See col. 2, lines 30-47; col. 13, lines 14-23.
Regarding claim 11, the peptide bears no terminal protecting groups. See SEQ ID NOs: 12 and 20.
Regarding claim 18, Willbold et al. teach PEG (a polymer to increase its stability in a biological milieu) can be linked to the peptides. See col. 12, lines 36-38.

Therefore, the teachings of Willbold et al. anticipate the claimed invention.

Claims 1-8, 11-14, 20, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willbold et al. (WO 2016/150416 A1; published September 29, 2016; English translation provided).
Regarding claims 1, 35 and 36, Willbold et al. disclose peptide Mosd12 and Mosd20 wherein the peptides have the amino acid sequences VHWDFRQWWQQS (a peptide amino acid sequence having at least 80% sequence identity to  SEQ ID NO: 2) and VHWSFRQWWQPS (SEQ ID NO: 2), respectively. See SEQ ID NOs: 12 and 20; paragraphs [0078, 0197, 0204].
Regarding claim 2, a compound and all of its properties are inseparable; they are the same thing. The peptides of Willbold et al. are structurally identical to the claimed isolated peptides; thus, the claimed property of inhibiting the proteolytic activity of IDE is inherent since the inhibitory activity is a property of the peptides. MPEP §2112.02.
Regarding claim 3, the peptides are 12 amino acids in length (no more than 15 amino acid residues). See SEQ ID NOs: 12 and 20; paragraphs [0078, 0197, 0204].
Regarding claim 5, the peptides are all D-peptides (the peptide comprises one or more D-isomer amino acid residues). See SEQ ID NOs: 12 and 20.
Regarding claim 6, Willbold et al. teach the peptides can be cyclized. See paragraph [0078].

Regarding claim 8, Willbold et al. teach homologues of the peptides wherein the homologues is the corresponding retro-inverse sequence of the peptides. See paragraph [0107-0109].
Regarding claim 11, the peptide bears no terminal protecting groups. See SEQ ID NOs: 12 and 20.
Regarding claim 18, Willbold et al. teach PEG (a polymer to increase its stability in a biological milieu) can be linked to the peptides. See paragraph [0105].
Regarding claim 20, Willbold et al. teach composition comprising the peptide with buffers or solutions (a carrier). See paragraphs [0132-0134].
Therefore, the teachings of Willbold et al. anticipate the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence  in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (WO 2016/150416 A1; published September 29, 2016; English translation provided) in view of Di Gioia et al. (“N-methylated a-Amino Acids and Peptides: Synthesis and Biological Activity”, Mini-Reviews in Medicinal Chemistry, 2016, pp. 683-690).
The teachings of Willbond et al. are discussed above. Willbond et al. do not teach the peptides comprise one or more N-methyl amino acid residues.
Di Gioia et al. teach the simplest and minimal modification of single amino acid or peptide is represented by N-methylation. See the abstract. Di Gioia et al. teach N-methylation enhanced membrane permeability and decreases proteolysis susceptibility. See page 683, right col.-continuing paragraph.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the technique of incorporating N-methyl amino acids into native peptides discussed by Di Gioia et al. The artisan would have been motivated to modify the peptides of Willbond with N-methyl-amino acids to decrease the susceptibility of the peptides to proteolysis while enhancing the membrane permeability of the peptides.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (US 10,239,923 B2; filed Mar. 1, 2016) in view of Di Gioia et al. (“N-methylated a-Amino Acids and Peptides: Synthesis and Biological Activity”, Mini-Reviews in Medicinal Chemistry, 2016, pp. 683-690).
The teachings of Willbond et al. are discussed above. Willbond et al. do not teach the peptides comprise one or more N-methyl amino acid residues.
Di Gioia et al. teach the simplest and minimal modification of single amino acid or peptide is represented by N-methylation. See the abstract. Di Gioia et al. teach N-methylation enhanced membrane permeability and decreases proteolysis susceptibility. See page 683, right col.-continuing paragraph.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the technique of incorporating N-methyl amino acids into native peptides discussed by Di Gioia et al. The artisan would have been motivated to modify the peptides of Willbond with N-methyl-amino acids to decrease the susceptibility of the peptides to proteolysis while enhancing the membrane permeability of the peptides.
Therefore, at the effective filing date of the claimed invention, the invention was prima facie obvious to the artisan of ordinary skill.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (WO 2016/150416 A1; published September 29, 2016; English translation provided) in view of .
The teachings of Willbond et al. are discussed above. Willbond et al. do no teach the peptides comprise one or more beta-amino acid residues.
Cabrele et al. teach modifying native alpha-peptide sequences with beta amino acids. See the abstract; page 9731, right col.-2nd paragraph-§Summary and Outlook. Cabrele et al. teach a distinctive advantage of beta peptides compared to alpha peptides is the have high stability against enzymatic degradation. See page 9731, right col.-2nd paragraph-§Summary and Outlook.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the technique of incorporating beta amino acids into native alpha peptide sequences as taught by Cabrele et al. to the peptides taught by Willbond et al. The artisan would have been motivated to modify the peptides of Willbond et al. with beta-amino acids to increase the stability of the peptides against enzymatic degradation.
Therefore, at the effective filing date of the claimed invention, the invention was prima facie obvious to the artisan of ordinary skill.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (US 10,239,923 B2; filed Mar. 1, 2016) in view of Cabrele et al. (“Peptides Containing B-Amino Acid Patterns: Challenges and Successes in Medicinal Chemistry”, Journal of Medicinal Chemistry, 2014, pp. 9718-9739).
The teachings of Willbond et al. are discussed above. Willbond et al. do no teach the peptides comprise one or more beta-amino acid residues.
nd paragraph-§Summary and Outlook. Cabrele et al. teach a distinctive advantage of beta peptides compared to alpha peptides is the have high stability against enzymatic degradation. See page 9731, right col.-2nd paragraph-§Summary and Outlook.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the technique of incorporating beta amino acids into native alpha peptide sequences as taught by Cabrele et al. to the peptides taught by Willbond et al. The artisan would have been motivated to modify the peptides of Willbond et al. with beta-amino acids to increase the stability of the peptides against enzymatic degradation.
Therefore, at the effective filing date of the claimed invention, the invention was prima facie obvious to the artisan of ordinary skill.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0101442 A1;filed October 7, 2016) in view of Cabrele et al. (“Peptides Containing B-Amino Acid Patterns: Challenges and Successes in Medicinal Chemistry”, Journal of Medicinal Chemistry, 2014, pp. 9718-9739).
The teachings of Cheng et al. are discussed above. Cheng et al. do no teach the peptides comprise one or more beta-amino acid residues.
Cabrele et al. teach modifying native alpha-peptide sequences with beta amino acids. See the abstract; page 9731, right col.-2nd paragraph-§Summary and Outlook. Cabrele et al. teach a distinctive advantage of beta peptides compared to alpha peptides is the have high stability against enzymatic degradation. See page 9731, right col.-2nd paragraph-§Summary and Outlook.

Therefore, at the effective filing date of the claimed invention, the invention was prima facie obvious to the artisan of ordinary skill.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (US 10,239,923 B2; filed Mar. 1, 2016) in view of Hussong (“Sterile Products: Advances and Challenges in Formulation, Manufacturing and Regulatory Aspects—A Regulatory Review Perspective”, AAPS PharmSciTech, 2010, pp. 1482-1484).
The teachings of Willbond et al. are discussed above. Willbond et al. do no teach the composition is sterile.
Hussong teaches sterility is a key product attribute for product safety. See p. 1482, left col.-2nd paragraph.
It would have been obvious to sterilize the composition of Willbond et al. The artisan of ordinary skill would have been motivated to do in order to avoid contamination and have a safe product.
Therefore, at the effective filing date of the claimed invention, the invention was prima facie obvious to the artisan of ordinary skill.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (WO 2016/150416 A1; published September 29, 2016; English translation provided) n view of Hussong (“Sterile Products: Advances and Challenges in Formulation, Manufacturing and Regulatory Aspects—A Regulatory Review Perspective”, AAPS PharmSciTech, 2010, pp. 1482-1484).

The teachings of Willbond et al. are discussed above. Willbond et al. do no teach the composition is sterile.
Hussong teaches sterility is a key product attribute for product safety. See p. 1482, left col.-2nd paragraph.
It would have been obvious to sterilize the composition of Willbond et al. The artisan of ordinary skill would have been motivated to do in order to avoid contamination and have a safe product.
Therefore, at the effective filing date of the claimed invention, the invention was prima facie obvious to the artisan of ordinary skill.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0101442 A1;filed October 7, 2016) in view of Hussong (“Sterile Products: Advances and Challenges in Formulation, Manufacturing and Regulatory Aspects—A Regulatory Review Perspective”, AAPS PharmSciTech, 2010, pp. 1482-1484).
The teachings of Cheng et al. are discussed above. Cheng et al. do no teach the composition is sterile.
nd paragraph.
It would have been obvious to sterilize the composition of Cheng et al. The artisan of ordinary skill would have been motivated to do in order to avoid contamination and have a safe product.
Therefore, at the effective filing date of the claimed invention, the invention was prima facie obvious to the artisan of ordinary skill.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: A peptide of 30 amino acid residues or less comprising an amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from SEQ ID NOs: 1, 3 and 4 are not taught or suggested in the prior art. The prior art does not teach or suggest administering topically a peptide of 30 amino acid residues or less comprising an amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from SEQ ID NOs: 1-4 to a subject to improve the appearance and/or texture of skin and/or promote wound healing in the subject. The prior art does not teach or suggest administering topically a peptide of 30 amino acid residues or less comprising an amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from SEQ ID NOs: 1-4 to a subject to treat diabetes. 
Office Action Summary
	Claims 17, 27 and 29 are free of the prior art. 
Claims 12 and 14 are objected to.
Claims 1-14, 17, 18, 20, 21, 27, 29, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
.
Claims 1-6, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2017/0101442 A1; published April 13, 2017).
Claims 1-6, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2017/0101442 A1;filed October 7, 2016).
Claims 1-8, 11-14, 20, 35 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Willbold et al. (US 10,239,923 B2; filed Mar. 1, 2016).
Claims 1-8, 11-14, 20, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willbold et al. (WO 2016/150416 A1; published September 29, 2016; English translation provided).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (WO 2016/150416 A1; published September 29, 2016; English translation provided) in view of Di Gioia et al. (“N-methylated a-Amino Acids and Peptides: Synthesis and Biological Activity”, Mini-Reviews in Medicinal Chemistry, 2016, pp. 683-690).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (US 10,239,923 B2; filed Mar. 1, 2016) in view of Di Gioia et al. (“N-methylated a-Amino Acids and Peptides: Synthesis and Biological Activity”, Mini-Reviews in Medicinal Chemistry, 2016, pp. 683-690).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (US 10,239,923 B2; filed Mar. 1, 2016) in view of Cabrele et al. (“Peptides Containing B-Amino Acid Patterns: Challenges and Successes in Medicinal Chemistry”, Journal of Medicinal Chemistry, 2014, pp. 9718-9739).
10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0101442 A1;filed October 7, 2016) in view of Cabrele et al. (“Peptides Containing B-Amino Acid Patterns: Challenges and Successes in Medicinal Chemistry”, Journal of Medicinal Chemistry, 2014, pp. 9718-9739).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (WO 2016/150416 A1; published September 29, 2016; English translation provided) in view of Cabrele et al. (“Peptides Containing B-Amino Acid Patterns: Challenges and Successes in Medicinal Chemistry”, Journal of Medicinal Chemistry, 2014, pp. 9718-9739).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (WO 2016/150416 A1; published September 29, 2016; English translation provided) in view of Hussong (“Sterile Products: Advances and Challenges in Formulation, Manufacturing and Regulatory Aspects—A Regulatory Review Perspective”, AAPS PharmSciTech, 2010, pp. 1482-1484).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Willbold et al. (US 10,239,923 B2; filed Mar. 1, 2016) in view of Hussong (“Sterile Products: Advances and Challenges in Formulation, Manufacturing and Regulatory Aspects—A Regulatory Review Perspective”, AAPS PharmSciTech, 2010, pp. 1482-1484).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0101442 A1;filed October 7, 2016) in view of Hussong (“Sterile Products: Advances and Challenges in Formulation, Manufacturing and Regulatory Aspects—A Regulatory Review Perspective”, AAPS PharmSciTech, 2010, pp. 1482-1484).
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658